DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 4/6/2021. Claims 1-20 are pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7 of U.S. Patent No. 10,997,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-6 are generic to all that is recited in claims 1-5,7 of the US patent 10,997,527. That is, claim 1 for instance is anticipated by claim 1 of the patent.

Present application claims
US Patent 10,997,527 claims
1. An apparatus comprising: 

collect, during operation of a vehicle, first data corresponding to an attention level of a driver of the vehicle; 


collect, at a polling frequency based on a speed of the vehicle, second data associated with motion of the vehicle; 


detect, based on the second data, a braking event; 


generate, based on the braking event and based on the attention level of the driver, a notification relating to the braking event; and cause display of the notification.
2.

4.
5.
6.


determine, using sensors associated with a computing device in a vehicle and during a first window of time, first data indicating a physical or mental state of a driver of the vehicle; 
collect, via the sensors, using a polling frequency that is based on a speed of the vehicle, and during a second window of time, second data associated with motion of the vehicle; 
classify, based on the physical or mental state of the driver and the second data, the second window of time as a braking event; 
generate, based on the braking event, a notification relating to the braking event; and transmit, to a second computing device, the notification.
2.

4.
5.
7.



Allowable Subject Matter
Claims 8-20 are allowable over the prior art of record.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wulf (US 2019/0118786) discloses a system and method for automated electronic control of braking system in vehicles.
Perl et al. (US 20180047107) discloses system and method with vehicle embedded telematics device for score driven risk transferring.
Smartphone-based Vehicular and Activity Sensing [IEEE 2012, by King-Seng Ang].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631